DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 and 14-17 in the reply filed on 28 October 2020 is acknowledged.  The traversal is on the ground(s) that Group II is not drawn to a process of making a product; but rather, is drawn to a method for detecting barely visible impact damage on a composite body, and there is no serious search and/or examination burden on the examiner because a search of claims 1-17 would adequately cover claims 18-20 of Group II.  This is not found persuasive because the steps of the method as recited in claim 18 requires connecting the composite body to a detection layer, which results in a method of making a composite structure comprising both the composite body and the detection layer.  This method is considered to relate to the method of making the composite structure as recited in at least claim 1.  Moreover, a serious search/examination burden has been found for at least the reasons highlighted in the previous Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 4,917,938 (hereinafter “Mohan”), and further in view of United States Application Publication No. US 2012/0234110 (hereinafter “Dubost”).Regarding claims 1, 2 and 17 	Mohan teaches a structure comprising a fiber reinforced composite article in which the surface of the article will generate a visible indication thereon upon impact of Id), which corresponds to the detection layer being connected to the outer surface of the composite body.  	Mohan teaches the second filamentary material for the thin layer (detection layer) comprises a glass fiber reinforced epoxy resin (column 4, lines 46-60 and column 5, lines 8-11), which corresponds to the claimed detection layer comprising a plurality of glass fibers embedded in a matrix material.	Mohan teaches the fiber reinforced article is useful as a structural member for an aircraft (column 1, lines 14-22). 	Mohan does not explicitly teach the detection layer comprises a plurality of strips, wherein each strip is elongated along a detection axis, the detection axis being substantially aligned with or parallel with the span axis, and the strips are spaced a non-zero distance apart from adjacent strips of the plurality of strips such that a discontinuity is defined between adjacent strips of the plurality of strips 	Dubost teaches a detection device 10 for shocks on a part 20 comprising a base 11 intended to be fixed by a lower face 111 onto a surface of the part 20 where the occurrence of a shock is to be detected and comprises one or more detectors 12 fixed at the base 11 and protruding with respect to the base (abstract).  Dubost teaches the 10 having a structure where the detection device 10 comprises a plurality of strips, the strips are elongated along a detection axis, and the strips are spaced a non-zero distance apart from adjacent strips of the plurality of strips such that a discontinuity 16 is defined between adjacent strips of the plurality of strips (Annotated Figure 4, shown below).  Dubost teaches the use of pins as the detector(s) 12 and the incorporation of the recesses/discontinuities 16 into the base structure 11 each reduce the weight of the detection device (paragraphs [0025], [0089], and [0090]).  Dubost teaches upon introduction of an impact force, the detectors deform or break, providing a coloration of the upper face 112 of the base 11 to be easier to be visually detected (paragraphs [0093] and [0094]). 	Mohan and Dubost are analogous inventions in the field of impact detection layers for aircraft structural members.  It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the outer/thin layer of Mohan, and substituting the structure of the thin/outer layer of Mohan with the structure of the detection device of Dubost motivated by the desire to form an impact detection layer for an aircraft structural member being lower in weight which comprises recesses and detector pins disposed on/in the base 11 structure being known in the art as being functionally equivalent and predictably suitable for use in forming an impact detection layer for an aircraft structural member having a discoloration mechanism for highlighting areas where impact damage is present in said structural members.  According to MPEP §2144.06(II), substituting equivalents known for the same purpose is a rationale which 
    PNG
    media_image1.png
    444
    607
    media_image1.png
    Greyscale
Regarding claims 3 and 4 	In addition, Mohan teaches the first material (composite body) comprises a plurality of layers or plies 20 where each ply comprises a plurality of carbon fibers held in (embedded in) an epoxy matrix (matrix material) (abstract, Figure, and column 3, lines 31-36).Regarding claims 5-7 	In addition, Mohan teaches the plies of second filamentary material are laid up in the outer layer (detection layer) to a (total cross-sectional) thickness of between about 4 mils (0.004 in) and 20 mils (0.02 in) (column 5, lines 5-7), which falls within the range in claim 5. 	Mohan also illustrates the thin/outer layer (detection layer) comprises a stacked structure comprising 3 layers 22 (Figure). 	Given the range of the total thickness and the number of layers of the plies for the thin/outer layer, a range for the thickness of each ply ranges from about 4/3 mils (1.33 mils) and 20/3 mils (6.67 mils), converting to a range of 0.00133 in to 0.00667 in, which overlaps the range in claim 7.Regarding claim 8 	As previously noted, Dubost teaches the incorporation of the recesses/discontinuities 16 into the base structure 11 reduces the weight of the detection device (paragraphs [0089], and [0090]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriated width (which corresponds to the non-zero distance between adjacent strips) of the recesses/discontinuities 16 to sufficiently reduce the weight of the detection device while maintaining sufficient coverage over the underlying base structure so as not to introduce areas of the base structure which would not exhibit the impact force detection mechanism that the detection device provides.Regarding claim 9	In addition, Dubost illustrates the base structure 11 (detection layer) comprises a first extension member (Annotated Figure 4, shown above).  Dubost does not explicitly illustrate an additional analogous member (second extension member).  However, it is reasonable that a person having ordinary skill in the art would have expected a similar or second extension member being present on a second edge of the base structure 11 opposite the first edge where the highlighted first extension member is located, as shown in the same Annotated Figure 4.  Therefore, the limitations requiring the detection layer further comprising a first extension member and a second extension member, and wherein each strip of the plurality of strips extends from the first extension member to the second extension member is considered to be met.Regarding claim 10	In addition, Dubost illustrates the recesses 16 show both the upper surface and the lower surface interfaces of the base structure 11 intersecting with the hollowed out side wall of the recess (Figure 4), which corresponds to a portion of the underlying structural part 20 being visible at the recesses 16 (discontinuities) in the base structure 11.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan and Dubost as applied to claim 1 above, and further in view of United States Application Publication No. US 2012/0292446 (hereinafter “Kamaraj”).Regarding claim 14 	The limitations for claim 1 have been set forth above.  In addition, Mohan teaches the fiber reinforced article is useful as a structural member for an aircraft (column 1, lines 14-22).  Mohan also teaches the structure (composite structure) comprises a plurality of layers of a first material (composite body) into the shape of a desired composite article, and the thin/outer layer (detection layer) of the second filamentary material being laid up on and bonded to the (outer) surface of the base structure formed by the layers of the first material (abstract). 	Mohan does not explicitly teach the composite body is configured as a blade stringer comprising: a web portion having a proximal portion and a distal portion; and a base portion connected to the proximal portion of the web portion, wherein the detection layer is connected to the distal portion of the web portion. 	Kamaraj teaches a structural system for an aircraft comprising a composite elongate member (composite body) having a base section (portion) and a vertical section (web portion) in which the vertical section extends away from the base section in a direction substantially perpendicular to the base section to form a T-shape (paragraph [0013]).  Kamaraj teaches a stringer is an example of a composite elongate member (paragraphs [0008] and [0045]).  Kamaraj teaches the stringer (composite body) is a blade stringer 402 and comprises: a web portion having a proximal portion and a distal portion; and a base portion connected to the proximal portion of the web portion (paragraph [0083] and Annotated Figure 5, shown below).	Mohan and Kamaraj are analogous inventions in the field of aircraft structural 
    PNG
    media_image2.png
    479
    648
    media_image2.png
    Greyscale
Regarding claim 15 	In addition, Kamaraj illustrates the distal portion of the web portion of the blade stringer 402 comprises a trimmed distal-most end (Annotated Figure 5, shown above).Regarding claim 16 	In addition, Kamaraj teaches the structural system 400 comprises the stringer (composite body) 402 attached to a skin member 407 (paragraphs [0081] – [0086] and Figure 4).  Kamaraj also teaches the structural system may be located in an aircraft (paragraph [0080]), which corresponds to an aircraft skin being connected to the composite body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783